In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00100-CV



            MARK J. MUELLER, Appellant

                           V.

  JAMES H. DAVIS, INDIVIDUALLY, JAMES H. DAVIS
    D/B/A J.D. MINERALS, AND JDMI, LLC, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
               Trial Court No. 11-0858




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       The appellant, Mark J. Mueller, has filed a second motion to extend the deadline for filing

his brief in this matter. The brief was originally due April 30, 2015, and is currently due June 1,

2015, after Mueller’s first motion seeking an extension was granted.

       In his motion, counsel does not provide the Court with a reasonable explanation of the need

for an extension of time. This Court interprets Rule 10.5(b)(2) of the Texas Rules of Appellate

Procedure as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of cases in which other briefs were filed; the dates they were filed;

the dates, cause numbers, and courts of matters scheduled for trial; the exact dates of trial (if

known); the expected duration of trial; etc. Broad, general statements do not provide the required

facts and are not adequate to meet the requirements of the Rule. See TEX. R. APP. P. 10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant Mueller’s motion and extend the deadline for filing his brief by

fifteen days, making the brief now due June 16, 2015. Absent extraordinary circumstances, further

requests for extensions of time will not be granted.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: June 2, 2015




                                                 2